Citation Nr: 1536644	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, with diabetic neuropathy in the upper and lower extremities.

2.  Entitlement to service connection for diabetes mellitus, with diabetic neuropathy in the upper and lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965, from April 1980 to June 1981, and from December 1990 to May 1991.  The Veteran also served periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Air Force Reserve.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified during a Board hearing in Philadelphia, Pennsylvania before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  At the hearing, testimony was taken on the issue of service connection, and not the new and material aspect of the Veteran's claim.  As the Board below reopens the Veteran's claim, however, there is no prejudice to the Veteran in proceeding.

The issue of entitlement to service connection for diabetes mellitus, with diabetic neuropathy in the upper and lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO in pertinent part denied the Veteran's claim for service connection for diabetes mellitus.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  The evidence associated with the claims file subsequent to the April 2008 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.


CONCLUSION OF LAW

Evidence received since a final April 2008 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for diabetes mellitus, with diabetic neuropathy in the upper and lower extremities, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen his claim for service connection for diabetes mellitus.  In a September 2014 supplemental statement of the case, the RO reopened the claim but denied service connection based on the full body of evidence.  Before such a claim is considered reopened by the Board, however, the Board must determine whether new and material evidence has been submitted, regardless of whether such a determination was previously made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108 , 7104(b).

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran submitted his first claim for service connection for diabetes mellitus in January 2008.  The claim was denied in an April 2008 rating decision based on a finding that diabetes mellitus neither occurred in nor was caused by service, specifically finding that the Veteran was diagnosed with diabetes in March 1995.  The Veteran neither appealed this decision nor submitted new evidence within the one year appeal period.  The Board therefore finds that the April 2008 rating decision became final.

The Veteran submitted a claim to reopen his diabetes mellitus claim in October 2009.  In an associated statement received December 2009, the Veteran stated that he was treated for his diabetes mellitus while in service.  Presuming the credibility of this evidence, the Board finds that it is new and material.  At the time of the April 2008 denial, there was no evidence on record which indicated that the Veteran was treated for diabetes while in service, and his December 2009 statement is therefore new evidence and not redundant or cumulative to the record.  Furthermore, as the basis of the April 2008 denial was a finding that diabetes mellitus neither occurred in nor was caused by service, and the Veteran's December 2009 statement is therefore material to an unestablished fact necessary to substantiate his claim.  

At the Veteran's May 2015 hearing, the Veteran gave conflicting evidence under oath.  Specifically, the Veteran stated that he was diagnosed with diabetes in 1992, at a time when he was not in service.  The Board recognizes that this evidence contradicts the potentially new and material statements provided by the Veteran.  Giving the Veteran the benefit of the doubt, the Board presumes the credibility of the evidence which would be most likely raise a reasonable possibility of substantiating the Veteran's claim.  See Shade, 24 Vet. App. at 117.  Moreover, the Board notes that the documented evidence of the Veteran's 1995 diagnosis, discussed in detail below, is associated with the Veteran's Reserve service treatment records.  This evidence raises the possibility that the Veteran's diabetes arose during a period of ACDUTRA, which would be sufficient evidence to grant the Veteran's claim for service connection.

For these reasons, the Board finds that new and material evidence has been presented, and the Veteran's claim for service connection for diabetes mellitus, with diabetic neuropathy in the upper and lower extremities, is reopened.

Because reopening the Veteran's claim is considered a full grant with respect to the new and material aspect of his claim, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in deciding the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

New and material evidence has been presented, and the claim for service connection for diabetes mellitus, with diabetic neuropathy in the upper and lower extremities, is reopened; the appeal is granted to this extent only.


REMAND

The Veteran claims service connection for diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

For certain chronic diseases, such as diabetes mellitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For certain diseases with a relationship to herbicide exposure, such as diabetes mellitus, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The Veteran denied service in Vietnam in his October 2009 claim, and nowhere claims exposure to herbicides.  Presumptive service connection based on exposure to herbicides is therefore not applicable to the Veteran's appeal.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

At his May 2015 hearing, the Veteran stated that he was first diagnosed with diabetes mellitus in 1992, which, if prior to the one-year anniversary of his May 1991 discharge date, would entitle the Veteran to service connection on a presumptive basis for a chronic condition.  The Veteran further claimed that diabetes could be related to fumes he inhaled working as a mechanic on planes in the Air Force.  

While the Veteran has supplied later medical records which show that he reported his diagnosis to have occurred in 1992, the earliest mention of diabetes in the Veteran's treatment records comes after high glucose levels were detected in a blood sample drawn February 25, 1995.  

The Board notes that though some of the records from this period are from private treatment providers, they are all part of the Veteran's service treatment records for his period in the Air Force Reserve.  On record are multiple inquiries to determine whether the Veteran was fit for duty due to his diabetes mellitus, as well as a certificate indicating that the Veteran retired from the Air Force Reserve in June 2001.

As discussed above, the Veteran's diabetes mellitus is eligible for service connection if it arose during a period of active duty or ACDUTRA, but not if it arose during a period of INACDUTRA or a period of civilian service.  Despite service treatment records indicating decades of service in the Air Force Reserve, there is no record of the precise dates of the Veteran's ACDUTRA periods.  Remand is therefore necessary to determine the Veteran's periods of ACDUTRA, as his claim now turns on whether he serving a period of ACDUTRA in February 1995.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record. 

2.  With respect to the Veteran's Air Force Reserve service, contact the service department, Defense Finance and Accounting Service (DFAS), or any other official channel as necessary, and ascertain the beginning and ending dates of each period of the Veteran's ACDUTRA and INACDUTRA therein, if any.  Particular attention should be paid to periods of service in February and March of 1995.  All records and/or responses received should be associated with the claims file.  All efforts to obtain this evidence must be documented in the claims file. 

If, after continued efforts to obtain these Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


